Citation Nr: 1441790	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  13-18 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1977 to November 1979.

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran's claims of entitlement to service connection for bilateral hearing loss (assigning a noncompensable disability rating) and bilateral tinnitus (assigning a 10 percent disability rating).  The Veteran submitted a notice of disagreement with the assignment of a noncompensable disability rating for his bilateral hearing loss in March 2013, and timely perfected his appeal in June 2013.

Travel Board Hearing

The Veteran testified before the undersigned Acting Veterans Law Judge, sitting in Lincoln, Nebraska, in March 2014.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

The appeal is REMANDED to the Appeals Management Center (AMC).  VA will notify the Veteran if any further action on his part is required.


REMAND

Regrettably, the Board finds that additional development is necessary with respect to the Veteran's claim of entitlement to an initial compensable disability rating for service-connected hearing loss prior to appellate review.


	(CONTINUED ON NEXT PAGE)
The Board finds that, based on the Veteran's March 2014 hearing testimony, the fact that the last VA compensation examination for hearing loss was conducted in January 2013, and that the record does not adequately reveal the current status of the Veteran's bilateral hearing loss, another VA audiological examination for compensation purposes is needed to reassess the severity of his bilateral hearing loss, with a description by the examiner of the effects of this disability on the Veteran's day-to-day functioning.  38 U.S.C.A. § 5103A; Martinak v. Nicholson, 21 Vet. App. 447 (2007); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court of Appeals for Veterans Claims (Court) determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

1.  The AMC is requested to schedule a VA audiological examination for compensation purposes to reassess the severity of the Veteran's bilateral hearing loss disability.

All necessary diagnostic testing and evaluation should be performed to determine the current severity of the hearing loss in each ear.  The claims file, including a complete copy of this remand, must be provided to and reviewed by the VA examiner.

*In particular, the VA examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing loss disability - including on his occupational functioning and in his daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 and Martinak, 21 Vet. App. at 455-56.  The Court held in Martinak that, in addition to dictating objective test results, an evaluating VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.

The VA examiner must discuss the underlying medical rationale for all opinions provided, if necessary, citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this examination, without good cause, may result in the summary denial of his claim for an increased rating.  38 C.F.R. § 3.655(b).

2.  Following completion of the action requested above, the AMC is requested to readjudicate the claim for an initial compensable disability rating for bilateral hearing loss in light of all additional evidence.  If an increased rating is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
B. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

